Title: To Thomas Jefferson from St. Victour & Bettinger, 23 January 1787
From: St. Victour & Bettinger
To: Jefferson, Thomas


Paris, 23 Jan. 1787. Enclosing copy of certificate dated 2 Nov. 1786 of the artillery officer, Dubois d’Escordal, at the manufactory of arms at Tulle for 27 boxes containing 820 rifles at 27₶ 10s. or a total of 22,550₶; also a copy of a letter from Bondfield at Bordeaux to Bettinger, 16 Jan. 1787, acknowledging receipt of the shipment. They request payment by TJ and will provide the person in charge of the cases with their receipt, the original of the certificate, and Bondfield’s letter.
